Opinion issued September 11, 2003









In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-03-00827-CR
____________

EX PARTE ANDRE CLEVELAND, Appellant




On Appeal from the 185th District Court
Harris County, Texas
Trial Court Cause No. 946536



MEMORANDUM  OPINION
	We are without jurisdiction to entertain this appeal.  The trial court signed
the order lowering bail on May 15, 2003.  No motion for new trial was filed.  The
deadline for filing notice of appeal was therefore June 16, 2003.  See Tex. R. App. P.
26.2(a)(1)]. 
	Notice of appeal was filed on August 4, 2003, 49 days after the deadline.
	We therefore dismiss the appeal for lack of jurisdiction.  Slaton v. State, 981
S.W.2d 208, 209-10 (Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d 519, 522
(Tex. Crim. App. 1996).
 It is so ORDERED.
PER CURIAM
Panel consists of Justices Hedges, Nuchia, and Keyes. 
Do not publish.  Tex. R. App. P. 47.2(b).